TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00188-CV



   Nobell Communications, Inc., d/b/a Nobell Communications of Delaware, f/k/a Nobell
               Communications, Inc., a Texas Corporation, Appellant

                                                  v.

              Andrew Heller, Harvey Ring, and Carmelo M. Gordian, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-07-000225, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due on September 28, 2009. On October 28, 2009, this Court

notified Appellant that its brief was overdue and that failure to file a proper motion for extension of

time by November 9, 2009, would result in the dismissal of this appeal for want of prosecution. To

date, Appellant has not filed a brief or a motion for extension of time. Accordingly, we dismiss this

appeal for want of prosecution.




                                              Diane M. Henson, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: December 16, 2009